USDC IN/ND case 1:21-cv-00014-HAB-SLC document 36 filed 05/25/21 page 1 of 6


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

NOAH B. and MARTHA M. SCHWARTZ, )
et al.,                         )
                                )
        Plaintiffs,             )
                                )
v.                              )                        Cause No. 1:21-CV-14-HAB
                                )
ADAMS COUNTY REGIONAL SEWER )
DISTRICT,                       )
                                )
        Defendant.              )

                                      OPINION AND ORDER

        Plaintiffs, adherents to the Amish faith, seek a declaratory judgment and injunction from

the Court preventing Defendant from forcing them to connect to a sanitary sewer system.

Defendant, in turn, has asked this Court to require Plaintiffs to join several state and local health

and environmental entities as necessary defendants. Defendant’s Motion to Join Necessary Parties,

having now been fully briefed (ECF Nos. 25, 26, 28, 32), is ripe for determination.

A.      Procedural History

        The joinder of parties was raised early and often by Defendant. In its Answer, filed on

March 5, 2021, Defendant’s Fourth Affirmative Defense alleged that “Plaintiffs have failed to join

necessary parties.” (ECF No. 16 at 19). At the same time, Defendant filed a motion (ECF No. 17)

seeking to require Plaintiffs to notify the State of Indiana that the constitutionality of a state statute

was being challenged, as required by Fed. R. Civ. P. 5.1(a) and N.D. Ind. L.R. 5.1-1. Plaintiffs

notified the Court on March 26, 2021, that the required notice had been provided to the Indiana

Attorney General. (ECF No. 21). The notice triggered the right, but not a requirement, of the

Indiana Attorney General to appear and defend the constitutionality of the contested state statute.
USDC IN/ND case 1:21-cv-00014-HAB-SLC document 36 filed 05/25/21 page 2 of 6


The Court, pursuant to 28 U.S.C. § 2403(b), also certified to the Indiana Attorney General that this

suit challenged the constitutionality of a state statute. (ECF No. 24).

       While the parties waited to see if the Indiana Attorney General would appear, Defendant

filed the instant motion. In its motion, Defendant seeks the joinder of the Adams County

Commissioners (the “Commissioners”), the Adams County Health Department (the “Health

Department”), the Indiana State Department of Health (“ISDH”), and the Indiana Department of

Environmental Management (“IDEM”) (collectively the “Joinees”). While Defendant addresses

each Joinee individually, its argument boils down to one, overarching point: if Plaintiffs prevail,

their human waste removal processes will be subject to oversight by the Joinees. Accordingly,

Defendant asserts, each Joinee has an interest in the outcome of this case and must be joined. For

their part, Plaintiffs argue that any regulatory violations can be addressed through later

enforcement proceedings, obviating any need for joinder.

B.     Legal Analysis

       Required joinder is governed by Fed. R. Civ. P. 19, which provides, in pertinent part:

       (1) Required Party. A person who is subject to service of process and whose joinder
       will not deprive the court of subject-matter jurisdiction must be joined as a party if:

               (A) in that person’s absence, the court cannot accord complete relief among
               existing parties; or

               (B) that person claims an interest relating to the subject of the action and is
               so situated that disposing of the action in the person's absence may:

                       (i) as a practical matter impair or impede the person’s ability to
                       protect the interest; or

                       (ii) leave an existing party subject to a substantial risk of incurring
                       double, multiple, or otherwise inconsistent obligations because of
                       the interest.

               (2) Joinder by Court Order. If a person has not been joined as required, the
               court must order that the person be made a party. A person who refuses to

                                                  2
USDC IN/ND case 1:21-cv-00014-HAB-SLC document 36 filed 05/25/21 page 3 of 6


                  join as a plaintiff may be made either a defendant or, in a proper case, an
                  involuntary plaintiff.

                  (3) Venue. If a joined party objects to venue and the joinder would make
                  venue improper, the court must dismiss that party.

Fed. R. Civ. P. 19(a)(1). “The purpose of Rule 19 is to permit joinder of all materially interested

parties to a single lawsuit so as to protect interested parties and avoid waste of judicial resources.”

Askew v. Sheriff of Cook Cty., 568 F.3d 632, 634 (7th Cir. 2009). The test for an indispensable

party “is whether justice cannot be done unless [the party] is joined.” Wade v. Hopper, 993 F.2d

1246, 1249 (7th Cir. 1993) (quotation omitted). It is the party advocating for joinder that “generally

has the initial burden to establish the absent person’s interest.” In re Veluchamy, 879 F.3d 808,

819 n.4 (7th Cir. 2018). Determinations about proper joinder are of necessity highly discretionary,

involving intensely case-specific decisions about the fairest and most economical way to

adjudicate claims. Rutherford v. Merck & Co., Inc., 428 F.Supp.2d 842, 855 (S.D. Ill. 2006).

         While Defendant lists the foregoing legal requirements, its arguments are not addressed to

any specific subsection of Rule 19. As Defendant notes (see ECF No. 32 at 6–7), Plaintiffs don’t

mention Rule 19 at all in their filing. Accordingly, the Court’s analysis is hampered by a lack of

on-point legal argument from either side. As best as the Court can divine from the pleadings before

it, the dispute seems to revolve around the requirements of Rule 19(a)(1)(B)1; Defendant’s primary

point appears to be that the Joinees have interests in this action that must be addressed by this

Court. Having reviewed the filings and the relevant case law, the Court must disagree.



1
  “Complete relief” in Rule 19(a)(1)(A) refers to “relief as between those already parties not between a party and the
absent person.” Morgan Guaranty Trust Co. of New York v. Martin, 466 F.2d 593, 598 (7th Cir. 1972); see also Gen.
Refractories Co. v. First State Ins. Co., 500 F.3d 306, 313 (3rd Cir. 2007) (“As should be apparent, we necessarily
limit our Rule 19(a)(1) inquiry to whether the district court can grant complete relief to persons already named as
parties to the action; what effect a decision may have on absent parties is immaterial.”) (original emphasis). Whether
or not the Joinees also have an interest in this suit, Defendant has not explained why or how the Court could not grant
complete relief as between Plaintiff and Defendant. Therefore, the Court finds joinder is not required under subsection
(a)(1)(A).

                                                          3
USDC IN/ND case 1:21-cv-00014-HAB-SLC document 36 filed 05/25/21 page 4 of 6


       The Seventh Circuit has characterized a necessary party under Rule 19(a)(1)(B) as a person

that “claims an interest relating to the subject of the action and that interest will either be

endangered by going forward in her absence or else will threaten to whipsaw an existing party

with inconsistent obligations.” J.P. Morgan Chase Bank, N.A. v. McDonald, 760 F.3d 646, 653

(7th Cir. 2014). In arguing that the Joinees have such an interest, Defendant overstates the relief

sought by Plaintiffs. Defendant repeatedly asserts that Plaintiffs are asking for permission to

violate state and local health regulations. (See ECF No. 26 at 9) (“The Plaintiffs seek to create a

residential wastewater system that conflicts with [IDEM] requirements.”); (ECF No. 26 at 10)

(“[T]he Plaintiffs ask for a permanent injunction allowing them to dispose of their waste under

their own set of rules without any government involvement.”). Aside from the fact that Plaintiffs

effectively disclaim any such request in their Response (see ECF No. 28 at 4–5), the Court does

not read the Complaint as demanding any such relief.

       Damages aside, Plaintiffs’ requested relief is limited to “[a] declaration and injunction

ordering that Defendant may not insist and require that Plaintiffs connect to the Pleasant Mills

Sewer System or any other municipal sewer system.” (ECF No. 2 at 11). Conspicuous by its

absence is any request that the Court bless Plaintiffs’ current waste removal practices, or any future

waste removal practices. Certainly, the Complaint does not ask for a complete dispensation from

all wastewater regulations; Plaintiffs concede that they would be subject to enforcement actions

by the Joinees should their privies violate applicable statutes and administrative code sections.

(ECF No. 28 at 4). The existence of the right to pursue future enforcement actions belies the notion

that the Joinees have interests that would be endangered by going forward in their absence. See

Ammex, Inc. v. McDowell, 443 F.Supp.3d 863, 876 (E.D. Mich. 2020) (EPA not necessary party




                                                  4
USDC IN/ND case 1:21-cv-00014-HAB-SLC document 36 filed 05/25/21 page 5 of 6


because it would not “be precluded from bringing its own enforcement action against” the plaintiff

should plaintiff prevail).

       For much the same reason, there is no concern about inconsistent obligations. A

determination that Plaintiffs need not connect to a municipal sewer system is not the same as a

determination that they are relieved of governmental oversight altogether. Rather, as Defendant

points out, Indiana has regulatory guidance on general sewage disposal requirements for any

dwelling “that is not connected . . . to a sanitary sewer system.” 410 IAC 6-8.3-52. There would

be nothing inconsistent in relieving Plaintiffs of the obligation to connect to a sanitary sewer

system while at the same time holding them to applicable health codes. To the contrary, that very

situation appears to have been expressly contemplated by the drafters of the Administrative Code.

       The existence of an administrative process leads the Court to question whether it even

could hear any concerns raised by the Joinees at this stage. Any governmental determination that

Plaintiffs were in violation of applicable health codes would be subject to an administrative appeal,

likely via the procedures set forth in the Indiana Administrative Orders and Procedures Act. See

410 IAC 6-8.3-55(f), (g). AOPA, codified at Ind. Code § 4-21.5 et seq., sets forth a panoply of

procedures, including an opportunity to correct any violation, I.C. § 4-21.5-2.5-1 through -12,

administrative adjudicative proceedings, I.C. § 4-21.5-3-1 through -37, mediation, I.C. § 4-21.5-

3.5-1 through -27, and judicial review, I.C. § 4-21.5-5-1 through -16. The statute limits judicial

review to review by an Indiana state court. I.C. § 4-21.5-1-5. Indeed, the Court struggles to imagine

how it could ever have subject matter jurisdiction over a violation of an Indiana health code by an

Indiana citizen. Rather, it seems far more likely that this Court would be expressly prohibited from

second-guessing the outcome of the AOPA procedure. See, e.g., Beth-El All Nations Church v.

City of Chicago, 486 F.3d 286, 292 (7th Cir. 2007) (under the Rooker-Feldman doctrine, “lower



                                                 5
USDC IN/ND case 1:21-cv-00014-HAB-SLC document 36 filed 05/25/21 page 6 of 6


federal courts lack subject-matter jurisdiction when, after state proceedings have ended, a losing

party in state court files suit in federal court . . . seeking review and rejection of that judgment”).

        It may be that the Joinees, having now been alerted to the existence of this suit, will seek

to intervene to protect any interest they may have. The Court is not pre-determining any such

request. However, the Court finds no basis under Rule 19 to require that the Joinees be added as

defendants in this case. Since that is the issue before the Court, Defendant’s motion must be denied.

C.      Conclusion

        For the foregoing reasons, Defendant’s Motion to Join Necessary Parties (ECF No. 25) is

DENIED. Because this ruling does not affect the State of Indiana’s right to intervene under 28

U.S.C. 2403(b), the State’s Motion to Delay Ruling (ECF No. 31) is DENIED.

        SO ORDERED on May 25, 2021.

                                                 s/ Holly A. Brady_________________
                                                JUDGE HOLLY A. BRADY
                                                UNITED STATES DISTRICT COURT




                                                   6
